60 F.3d 826NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Jihad Omar HASAN, Defendant-Appellant.
No. 94-7477.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 23, 1995Decided:  June 30, 1995

G. Alan DuBois, Assistant Federal Public Defender, Raleigh, NC, for Appellant.  Janice McKenzie Cole, United States Attorney, Fenita T. Morris, Assistant United States Attorney, Raleigh, NC, for Appellee.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Jihad Omar Hasan appeals the district court's order committing him to the custody of the Attorney General pursuant to 18 U.S.C. Sec. 4246 (1988).  A person may be committed under Sec. 4246 only if the district court finds by clear and convincing evidence that he suffers from a mental disease or defect as a result of which his release would create a substantial risk of harm to others or to the property of others.  We review the district court's determination for clear error.  United States v. Cox, 964 F.2d 1431, 1433 (4th Cir.1992).


2
The magistrate judge held a hearing and issued a recommendation to the district court.  The magistrate judge had two medical reports before him, as well as the testimony of one of the doctors.  The medical evidence was unanimous in opining that Hasan would pose a substantial risk of harm to another person or property if released.  While acknowledging Hasan's cogent testimony at the hearing, the magistrate judge noted that Bipolar Disorder, with which Hasan is afflicted, is a waxing and waning disease, so that Hasan's condition can change at any time.  The magistrate judge noted the importance of steady, consistent medication, and that Hasan frequently refused medication.  Hasan had demonstrated aggressive and hostile behavior and made numerous threats to others.


3
Accordingly, we conclude that the district court's decision was not clearly erroneous and affirm the order of commitment.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED